Citation Nr: 0845038	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected bilateral pes planus with plantar fasciitis 
and traumatic arthritis of the left foot, postoperative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which granted service connection 
for bilateral pes planus with plantar fasciitis and traumatic 
arthritis of the left foot, postoperative, and assigned 
thereto an initial disability rating of 10 percent, effective 
June 21, 2004.  Thereafter, the veteran appealed with regard 
to the initially assigned disability evaluation.

The veteran testified at a personal hearing before the 
undersigned, sitting at the RO in September 2008.  A 
transcript of the hearing has been associated with the claims 
file.  At this hearing, the veteran submitted additional 
evidence consisting of a personal statement.  See 38 C.F.R. § 
20.1304 (2008).  The Board notes that the veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.  


FINDING OF FACT

Service-connected bilateral pes planus with plantar fasciitis 
and traumatic arthritis of the left foot, postoperative, is 
productive of a severe bilateral flatfoot manifested by 
objective evidence of swelling with use, tenderness to 
palpation of the plantar surfaces and toes, painful motion, 
and altered gait.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no greater, for 
bilateral pes planus with plantar fasciitis and traumatic 
arthritis of the left foot, postoperative, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 

Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the veteran was provided with 
VCAA notification letters in July 2004, December 2004, and 
May 2005, prior to the initial unfavorable rating decision 
issued in September 2005.  

Initially, the Board notes that, in Pelegrini, the Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon the 
contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 120-21 
(2004).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to no longer state that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim (the fourth element of 
notice as required under Pelegrini) effective May 30, 2008).  
Thus, any error related to this element is harmless.

In reviewing the claims file, the Board observes that the 
VCAA notice issued in July 2004 was fully compliant with the 
VCAA by informing the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Thus, with regard to the veteran's service connection claim 
for a bilateral foot disability, all VCAA notice requirements 
were met.

As for the veteran's initial rating claim, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
elements of claim the veteran must substantiate is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, a statement of the case (SOC) and supplemental 
SOC (SSOC) constitute "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, as a matter of law, 
providing the veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, a March 2006 RO 
letter advised the veteran of the evidence necessary to 
substantiate a disability rating and effective date, and this 
notice was followed by multiple SSOCs, beginning in June 
2006.  

Therefore, the Board finds that the defect with regard to the 
timing of notice as required by Dingess/Hartman was cured by 
subsequent readjudication.  Additionally, throughout the 
claims process, the veteran has had a meaningful opportunity 
to participate effectively in the development of the claim.  
Moreover, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements), citing Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, the Board finds that there has 
been no prejudice to the veteran, and any defect in the 
timing of the notice has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine), on remand, 20 Vet. App. 537 
(2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess/Hartman; cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or 
information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and affording him a 
VA examination.  In this regard, the Board notes that 
requests by the RO for the veteran's service treatment and 
personnel records yielded a response that his records were 
destroyed in the fire in the St. Louis records repository in 
1973.  After conducting an exhaustive search of other 
sources, the RO made a formal finding that the records were 
unavailable.

The Board acknowledges that, in cases where VA is unable to 
obtain some or all of the veteran's service treatment 
records, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has been 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  The Board has undertaken the 
review of the claim with this duty in mind.

The veteran's private medical records, VA treatment records, 
and the reports of September 2005, February 2006, and May 
2007 VA examinations were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims.  
Although at his September 2008 hearing the veteran indicated 
that he'd received most of this care for his bilateral foot 
disability from private physicians, he did not indicate that 
there were private treatment records available that were not 
already associated with the claims file.  Further, the 
veteran waived AOJ consideration of VA treatment records 
dated from September 2007 onward; however, a request by the 
RO to the VAMC yielded no additional records.  Thus, the 
Board determines that there are no additional, relevant 
records that VA needs to obtain for an equitable disposition 
of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's service-connected bilateral foot 
disability.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected disability.

The veteran's service-connected bilateral pes planus with 
plantar fasciitis and traumatic arthritis of the left foot, 
postoperative, is assigned a 10 percent rating evaluation for 
both feet, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008).  The veteran contends that the 
symptomatology of his service-connected bilateral foot 
disability is severe enough to warrant a 30 percent rating 
evaluation.  Consequently, he argues that a higher rating 
evaluation should be assigned.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is rated under the rating 
criteria for degenerative arthritis, Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under Diagnostic Code 5276, for acquired flatfoot, a 10 
percent rating is assigned where flatfoot is moderate, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, either bilateral or unilateral.  For severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, 20 and 30 percent ratings (unilateral and 
bilateral, respectively) are assigned.  For pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliance, 30 and 50 percent ratings 
(unilateral and bilateral, respectively) are assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5276.

The veteran filed his claim in April 2006.  During the appeal 
period, he was afforded three VA examinations that addressed 
symptomatology related to his feet.  Additionally, there are 
private treatment records, as well as statements from the 
veteran's private physicians with regard to the severity of 
his bilateral foot disability.

At VA examinations conducted in September 2005 and February 
2006, the veteran reported that he intermittently wore 
inserts and occasionally used a cane.  In February 2006, he 
also indicated that his feet swelled with use during the day 
and that the swelling was reduced when he woke in the 
morning.  He denied incoordination, excess fatigability, or 
weakened movements.  Objective examination of the feet showed 
bilateral pes planus, left worse than on the right.  The 
examiners observed no evidence of abnormal weight-bearing.  
There was a valgus deformity on the left, and the examiners 
noted tenderness to palpation of the toes and 
metatarsophalangeal joints.  No calluses were noted.  There 
was a 20 degrees hallux valgus deformity of both the right 
and left big toes.  The examiners observed a slight 
protective-type gait.  Bilateral Achilles tendon alignments 
were normal.  An X-ray taken in September 2005 revealed 
minimal hallux valgus of both feet, partial left pes planus, 
and small bilateral calcaneal spurs.

At a VA examination in May 2007, the veteran stated that he 
experienced pain in his feet at rest and with standing and 
walking.  He denied flair-ups, and indicated that he used gel 
inserts.  The examiner observed painful motion in the 
midfoot, forefoot, and hindfoot, bilaterally.  Additionally, 
the examiner found tenderness in the midfoot regions of both 
arches.  He noted that the veteran exhibited a slow gait, 
that standing was limited to five to 10 minutes, and that 
there was pain upon less than 50 yards of walking.  The 
examiner found no evidence of plantar fasciitis and no 
tenderness on the plantar heels.

VA treatment records associated with the claims file are 
generally silent with regard to the veteran's feet.  At his 
hearing, in fact, the veteran indicated that most of his 
treatment was by private physicians.  Nevertheless, the Board 
does observe that a September 2007 VA treatment record 
indicates that the veteran was prescribed a walker in order 
to assist with his movement, as he had found that he was 
unsteady when using the cane.

Additionally, there are statements from two of the veteran's 
private physicians in the claims file.  The September 2006 
statement of Dr. CRP only addresses the veteran's progression 
of symptomatology and its effect on other disabilities in 
general, with the exception of noting that the veteran's 
swelling of the feet had increased over the last several 
years.  However, there is also a March 2007 report from Dr. 
GB relating to an initial visit for complaints of bilateral 
severe pain and swelling of the ankles and feet.  After a 
discussion of X-rays and physical examination, Dr. GB 
specifically assessed the veteran's bilateral foot disability 
as resulting in severe flexible pronation/abduction/valgus 
foot deformities.  Additionally, Dr. GB indicated that an 
aggressive conservative treatment approach would be followed, 
but that future surgery was for consideration.

The Board notes that the veteran suffers not only from 
bilateral pes planus with plantar fasciitis and traumatic 
arthritis of the left foot, but also from bilateral calcaneal 
spurs and hallux valgus deformity.  Although the record 
reveals that these disorders are not related, the Board finds 
that there is an inadequate basis in the record upon which to 
dissociate the symptoms from any one of these disorders from 
the others.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  Therefore, the Board determines that, 
for purposes of this claim, all symptomatology associated 
with the veteran's bilateral feet is entirely due to his 
service-connected bilateral pes planus with plantar fasciitis 
and traumatic arthritis of the left foot.

With the above in mind, the Board determines that the 
severity of symptomatology of the veteran's service-connected 
bilateral foot disability warrants a 30 percent rating 
evaluation, but no greater, for the entire appeal period.  
The Board acknowledges that the symptomatology identified 
upon objective examination does not fully meet the rating 
criteria under Diagnostic Code 5276, in that there is no 
objective evidence of characteristic callosities.  
Nevertheless, the Board determines that the symptomatology of 
the veteran's service-connected bilateral foot disability-
swelling on use, painful motion, tenderness to palpation of 
toes and plantar surfaces, and altered gait-more closely 
approximates the criteria for a 30 percent rating evaluation.  
Moreover, Dr. GB specifically described the veteran's 
disability as severe.  A rating in excess of 30 percent is 
not warranted without objective evidence of marked pronation 
with extreme tenderness of the plantar surfaces, marked 
inward displacement and severe spasm of the Achilles' tendon 
on manipulation, and no improvement with orthopedic shoes or 
appliances.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
With regard to a possible separate rating for service-
connected traumatic arthritis of the left foot, the Board 
observes that the medical evidence indicates that the veteran 
has osteoarthritis of the first and second tarsal metatarsal 
joints.  There is no objective evidence demonstrating that 
arthritis is present in any other joints on the veteran's 
left foot.  Therefore, the evidence does not establish that 
arthritis is present in a group of minor joints (e.g., all 
metatarsophalangeal joints on the left foot), as required for 
a compensable rating under Diagnostic Code 5010.  Moreover, 
the veteran's painful motion is contemplated in the 30 
percent rating evaluation herein assigned, which precludes a 
separate rating for traumatic arthritis.  Thus, a separate 
rating under Diagnostic Code 5010 is not applicable in this 
case, 

The Board has considered the veteran's own statements, as 
well as this of friends and family, regarding the purported 
severity of his service-connected bilateral foot disability.  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of the severity of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).   
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As 
indicated by the above discussion, the Board considered the 
benefit of the doubt doctrine in granting a 30 percent rating 
evaluation for his service-connected bilateral foot 
disability; therefore, the preponderance of the evidence is 
against a rating in excess of 30 percent.  Accordingly, a 
rating in excess of 30 percent for service-connected 
bilateral pes planus with plantar fasciitis and traumatic 
arthritis of the left foot, postoperative, is denied.

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2008).  The Board finds no evidence that the 
veteran's service-connected bilateral foot disability present 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  Although the veteran has reported being unable 
to pursue a business opportunity due to his inability to walk 
any great distance, there is no indication that he has been 
repeatedly hospitalized or incapacitated by his service-
connected disability to suggest that his disability is more 
severe than addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).



ORDER

A rating of 30 percent, but no greater, for service-connected 
bilateral pes planus was plantar fasciitis and traumatic 
arthritis of the left foot, postoperative, is granted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


